19 So.3d 640 (2009)
Lechia BAKER
v.
SUMMIT NURSING HOME.
No. 09-1007.
Court of Appeal of Louisiana, Third Circuit.
October 7, 2009.
Lechia Baker, Lecompte, LA, Plaintiff/Appellant, In Proper Person.
Michael D. Bass, Guglielmo, Lopez, Tuttle, Hunter, & Jarrell, L.L.P., Opelousas, LA, for Defendant/Appellant, Summit Nursing Home.
Court composed of JOHN D. SAUNDERS, MARC T. AMY, JAMES T. GENOVESE, Judges.
AMY, Judge.
The Defendant-Appellee, Summit Nursing Home, moves to dismiss this appeal as having been abandoned. For the reasons given herein, we deny the motion to dismiss.
By judgment signed June 22, 2009, the trial court dismissed the workers' compensation action which Appellant, Lechia Baker, had filed against Appellee. Appellant's claim was dismissed subject to reinstatement within thirty days for good cause shown. Appellant did not seek to have her claim reinstated. Instead, Appellant filed an appeal which was lodged with this court on August 20, 2009.
At this time, Appellee has filed a motion to dismiss the appeal on the ground that Appellant failed to timely file her appellate brief with this court. Appellant's brief was not filed within twenty-five days as required by Uniform RulesCourts of Appeal, Rule 2-12.7. However, pursuant to Uniform RulesCourts of Appeal, Rule 2-8.6, on September 18, 2009, this court mailed Appellant notice that she has an additional thirty days within which to file her brief. Pursuant to this notice, Appellant's brief is now due on October 19, 2009. As such, we find that Appellee's motion to dismiss, filed on September 18, 2009, is premature. Therefore, we hereby deny Appellee's motion to dismiss.
MOTION TO DISMISS APPEAL DENIED.